  Case 21-31863-KLP                     Doc 5 Filed 06/12/21 Entered 06/13/21 00:13:27                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Bernard O'Neal Woodfin Jr.                                        Social Security number or ITIN        xxx−xx−3015
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 6/9/21
Case number:          21−31863−KLP


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Bernard O'Neal Woodfin Jr.

2.     All other names used in the
       last 8 years

3.     Address                               716 Lincoln Avenue
                                             Richmond, VA 23222

4.     Debtor's attorney                     James E. Kane                                          Contact phone 804−225−9500
       Name and address                      Kane & Papa, PC                                        Email: jkane@kaneandpapa.com
                                             1313 East Cary Street
                                             P.O. Box 508
                                             Richmond, VA 23218−0508

5.     Bankruptcy trustee                    Lynn L. Tavenner                                       Contact phone (804) 783−8300
       Name and address                      341 Dial 866−630−1691 Code: 9791870                    Email: ltavenner@tb−lawfirm.com
                                             20 North Eighth Street, Second Floor
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 21-31863-KLP                      Doc 5 Filed 06/12/21 Entered 06/13/21 00:13:27                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Bernard O'Neal Woodfin Jr.                                                                             Case number 21−31863−KLP


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: June 10, 2021
    https://pacer.uscourts.gov.            Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                                                                                 Location:
                                                 July 12, 2021 at 11:00 AM
    Debtors must attend the meeting to be                                                               For telephonic 341 creditors
    questioned under oath. In a joint case,      The meeting may be continued or adjourned to a         meeting, dial−in contact
    both spouses must attend. Creditors may
    attend, but are not required to do so.       later date. If so, the date will be on the court       information see 341, notice,
                                                 docket.                                                section 5. For updates, see,
                                                                                                        www.vaeb.uscourts.gov

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: September 10,
                                               to challenge whether certain debts are                   2021
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 21-31863-KLP                   Doc 5 Filed 06/12/21 Entered 06/13/21 00:13:27                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Bernard O'Neal Woodfin Jr.                                                                               Case number 21−31863−KLP


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If
                                       you believe that the law does not authorize an exemption that the debtors claim, you may file
                                       an objection. The bankruptcy clerk's office must receive the objection by the deadline to object
                                       to exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
       Case 21-31863-KLP                     Doc 5 Filed 06/12/21 Entered 06/13/21 00:13:27                                             Desc Imaged
                                                  Certificate of Notice Page 4 of 5
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-31863-KLP
Bernard O'Neal Woodfin, Jr.                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: stehlem                                                               Page 1 of 2
Date Rcvd: Jun 10, 2021                                               Form ID: 309A                                                             Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 12, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Bernard O'Neal Woodfin, Jr., 716 Lincoln Avenue, Richmond, VA 23222-1013
15673309               +   Bon Secours, P.O. Box 28538, Henrico, VA 23228-8538
15673311               +   MCV Hospitals, P.O. Box 980462, Richmond, VA 23298-0462
15673312               +   Virginia Employment Commission, P.O. Box 1358, Richmond, VA 23218-1358
15673313               +   Virginia Housing, Attn: Bankruptcy, 601 South Belvidere Street, Richmond, VA 23220-6504
15673314               +   Wells Fargo Dealer Services, Attn: Bankruptcy, 1100 Corporate Center Dr., Raleigh, NC 27607-5066

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: jkane@kaneandpapa.com
                                                                                        Jun 11 2021 02:21:00      James E. Kane, Kane & Papa, PC, 1313 East Cary
                                                                                                                  Street, P.O. Box 508, Richmond, VA 23218-0508
tr                         Email/Text: lynn.tavenner@txitrustee.com
                                                                                        Jun 11 2021 02:22:00      Lynn L. Tavenner, 341 Dial 866-630-1691 Code:
                                                                                                                  9791870, 20 North Eighth Street, Second Floor,
                                                                                                                  Richmond, VA 23219
15673308                   Email/Text: bankruptcy@bbandt.com
                                                                                        Jun 11 2021 02:22:00      BB&T, Attn: Bankruptcy, Po Box 1847, Wilson,
                                                                                                                  NC 27894-0000
15673310               + EDI: DISCOVER.COM
                                                                                        Jun 11 2021 03:38:00      Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3025, New Albany, OH 43054-3025

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 12, 2021                                            Signature:           /s/Joseph Speetjens
        Case 21-31863-KLP                  Doc 5 Filed 06/12/21 Entered 06/13/21 00:13:27                                      Desc Imaged
                                                Certificate of Notice Page 5 of 5
District/off: 0422-7                                              User: stehlem                                                          Page 2 of 2
Date Rcvd: Jun 10, 2021                                           Form ID: 309A                                                        Total Noticed: 10



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 10, 2021 at the address(es) listed below:
Name                             Email Address
James E. Kane
                                 on behalf of Debtor Bernard O'Neal Woodfin Jr. jkane@kaneandpapa.com,
                                 info@kaneandpapa.com,cdiez@kaneandpapa.com,jkrumbein@kaneandpapa.com,awilson@kaneandpapa.com,afisher@kaneandpa
                                 pa.com

John P. Fitzgerald, III
                                 USTPRegion04.RH.ECF@usdoj.gov

Lynn L. Tavenner
                                 ltavenner@tb-lawfirm.com amorris@tb-lawfirm.com;ltavenner@iq7technology.com;ecf.alert+Tavenner@titlexi.com


TOTAL: 3
